—Proceeding pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, entered in Albany County) to review a determination of the Commissioner of Correctional Services which found petitioner guilty of violating a prison disciplinary rule.
Petitioner, a prison inmate, was served with a misbehavior report alleging that he violated the prison disciplinary rule prohibiting possession of weapons after three makeshift weapons were found secreted in a leg of a bed in petitioner’s cell during a suspicion-based cell frisk. Petitioner challenges the determination of his guilt on several grounds, including his claim that such determination was not based upon substantial evidence. We disagree. In our view, the clear and detailed misbehavior report constitutes substantial evidence to support the alleged misconduct (see, Matter of Foster v Coughlin, 76 NY2d 964, 966). Although petitioner denied that either he or his cell mate owned or hid the weapons, this merely presented a credibility issue for the Hearing Officer to decide (see, Matter of Flowers v Barkley, 244 AD2d 682, 683). Thus, petitioner’s assertion that he had no knowledge of the presence of the weapons concealed in the bunk “was insufficient to defeat the inference of possession that arises whenever a weapon is found in an area under an inmate’s control” (Matter of Kennedy v Coombe, 236 AD2d 726; see, Matter of Fernandez v Stinson, 251 AD2d 887). Petitioner’s remaining contentions, including his claims of Hearing Officer bias and improper cell search and his challenge to the excessiveness of the penalty imposed, have been examined and, to the extent that they have been preserved for our review, found to be unpersuasive.
*747Crew III, J. P., Yesawich Jr., Peters, Spain and Graffeo, JJ., concur. Adjudged that the determination is confirmed, without costs, and petition dismissed.